DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and 10, the examiner is unclear based on the new amendments that include the elements directed towards the first and second set of avalanche photodiodes how the TOF sensor previously claimed structurally differs from the noted photodiodes that are also detecting radiation.  This instant claim currently would appear to require three total sensors, two APDs and one TOF sensor.  However the previous disclosure to the TOF sensor was effectively only the original disclosure of instant claim 10, as the instant specification fails to further detail any aspect structurally regarding the TOF sensor.  Further the instant figures fail to disclose a distinct TOF sensor from the APDs as now claimed.  Therefore for examination purposes the examiner is interpreting the TOF sensor limitation as effectively non-limiting as it appears to be an error in that the TOF sensor comprises the APDs and is not a separate additional structure.  Claims 2-7, 9, and 11 are likewise rejected for their dependency on instant claims 1 and 10 respectively.  Claim 7 further requires revision for the same reason as addressed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliday (U.S. PGPub No. 2017/0176577 A1).
As to claims 1 and 10, Halliday discloses and shows in figures 1, 14 and 18, a time-of-flight (TOF) module comprising: 
an optical emitter (12) operable to emit radiation of a particular wavelength out of the module (inherent in using a laser diode) ([0036], ll. 1-5); 
a TOF sensor (18 which comprises 1 and 2 as disclosed) operable to detect radiation of the particular wavelength reflected by an object outside the module ([0036], ll. 5-8; [0039], ll. 1-6; [0044]); and 
a first set of single photon avalanche photodiodes (1) configured to perform a first measurement of the detected radiation ([0045]), 
a second set of single photon avalanche photodiodes (2) configured to perform a second measurement of the detected radiation ([0046]); and  
one or more processors (10-12) operable to ([0047], ll. 7-13): 
produce a first histogram corresponding to the first measurement ([0110]; Claim 8 of Halliday); 
produce a second histogram corresponding to the second measurement ([0110]; Claim 8 of Halliday), 
use a first algorithm (low pass filtered) to provide an output indicative of distance to the object based on the detected radiation ([0092]; [0115]); 
use at least one second different algorithm (differentiated and parallax corrected which inherently requires math (i.e. an algorithm)) to provide an output indicative of the distance to the object based on the detected radiation ([0072]; [0083]; [0115]; where the examiner notes that the algorithm can also be different in simply being the one run on the second APD/processor); and 
wherein at least one of the first and second algorithms comprises detecting parallax shift (correction shown for 144) of the radiation reflected by the object and comparing the first and second histograms ([0072]; [0083]); and 
combine the outputs of the first and at least one second algorithms to obtain an improved estimate of the distance to the object (claim 8 from Halliday; [0049]). 
The subject matter of claims 1 and 10 relate in that the technical features of apparatus claim 10 are in each case suitable for implementing the method of claim 1, therefore the method is inherent, in view of the above apparatus rejection.
As to claim 7, Buettgen does not explicitly disclose a method wherein at least one of the algorithms is based on intensity of ambient light detected by the TOF module ([0109]; [0111])
 	As to claim 9, Halliday discloses wherein at least one of the algorithms is based on detecting parallax shift of light reflected by the object and analyzing an intensity image (implicitly the output of the APDs disclosed and used) of single photon avalanche diodes ([0072]; [0083]; [0115]);   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday view of Buettgen (U.S. PGPub No. 2017/0090020 A1).
	As to claims 2 and 11, Halliday does not explicitly disclose a method wherein each of the first and at least one second algorithms further provides an output representing a respective confidence level indicative of how accurately distance to the object has been extracted by the particular algorithm.  
However, Buettgen does disclose in [0034], ll. 21-28 a method wherein each of the first and at least one second algorithms (where the examiner is interpreting that step 505 is part of the “algorithms”) further provides an output representing a respective confidence level (implied by the determination of which sub-algorithm to use 507 or 509)  indicative of how accurately distance to the object has been extracted by the particular algorithm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Halliday with a method wherein each of the first and at least one second algorithms further provides an output representing a respective confidence level indicative of how accurately distance to the object has been extracted by the particular algorithm in order to provide the advantage of increased accuracy in giving a common confidence level the user can obviously ensure the most accurate distance measurement algorithm is used to measure the object under test.  
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Halliday in view of Nobuhiro (JP 2017181279, where the examiner used the applicant provided machine translation for text, and the original JP document for figure citations provided hereinwith).
As to claims 3 and 4, Halliday does not explicitly disclose a method of wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between two peaks for signals detected by the TOF module or a method wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between an object peak and a reference peak.  
	However, Nobuhiro does disclose in figure 4 and in ([0021]-[0022]) the use of a multitude of peaks (i.e. at least 2) as explicitly shown.  Further Nobuhiro discloses using a reference peak set (a)L2 in figure 4.  In both cases distances as a function of time are measured between the peaks (∆t1 and ∆t2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Halliday with a method of wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between two peaks for signals detected by the TOF module or a method wherein at least one of the algorithms includes a dual peak approach in which the distance to the object is determined based on a distance between an object peak and a reference peak in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Halliday in view of Axelsson (EP 3,206,045 A1).	
As to claim 5, Halliday does not explicitly disclose a method wherein at least one of the algorithms is based on detection of a peak falling edge.
However, Axelsson does disclose in ([0017]) the use of measuring the falling edge of a peak of the input light in a LIDAR system to measure distance to an object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Halliday a method wherein at least one of the algorithms is based on detection of a peak falling edge in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.
Claim(s) 6, is rejected under 35 U.S.C. 103 as being unpatentable over Halliday in view of Wang (KR 20170054221 A, where the examiner is using applicants provided machine translation for citations).	
 	As to claim 6, Halliday does not explicitly disclose a method wherein at least one of the algorithms is based on intensity of reflected power detected by the TOF module.  
	However, Wang does disclose in (page 28, ll. 1-7) the use of measuring intensity (i.e. bright spots) to determine distance to an object.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Halliday with a method wherein at least one of the algorithms is based on intensity of reflected power detected by the TOF module in order to provide the advantage of increased versatility in using one additional well-known technique for further refining the distance data to the object under test.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886